DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori et al (JP08315598A).
         
    PNG
    media_image1.png
    310
    326
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    386
    315
    media_image2.png
    Greyscale

Regarding claim 6, Komori et al disclose [see Figs. 7 and 9 above]  an integrated circuit test apparatus comprising: a second test unit (comparator circuit 85) configured to: output a logic signal corresponding to a consumption current consumed for each internal circuit (current sensor 80-82) of an integrated circuit during a built-in self-test (BIST) for each internal circuit (80-82) in a BIST stage; and determine whether each internal circuit (80-82) operates normally in a wake-up mode of the integrated circuit; and a second determination module (sequencer section 84) configured to determine whether each internal circuit (80-82) is in a stuck state based on a change in a current detected by the second test unit (85).
Conclusion
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7, the primary reason for the allowance of the claim is due to wherein the second test unit further comprises, in combination with other limitations, a power supply section configured to supply power to the internal circuit; a consumption current measurement section configured to output a voltage corresponding to the consumption current; and an output section configured to output the high signal or the low signal that is outputted
from the first comparison section and the second comparison section. Since claim 8 depend from claim 7, it also has allowable subject matter.
	Regarding claim 9, the primary reason for the allowance of the claim is due to wherein the second determination module further comprises, in combination with other limitations, a second state detection unit configured to detect the logic signal outputted from the
second test unit; and a second stuck determination unit configured to determine whether each internal circuit is in the stuck state based on the detected logic signal. Since claims 10-11 depend form claim 9, they also have allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858